
	
		II
		110th CONGRESS
		2d Session
		S. 3726
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2008
			Mr. Leahy introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reauthorize the Crime-Free Rural States Grants
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Crime-Free Rural States Reauthorization
			 Act.
		2.Reauthorization
			 of Crime-Free Rural States GrantsSection 2989 of Part GG of Title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797y–4) is
			 amended by striking 2003, 2004 and 2005 and inserting
			 2009, 2010, 2011, and 2012.
		
